Citation Nr: 1618819	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  14-21-794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under 10 U.S.C.A. Chapter 1607, (Reserve Educational Assistance Program (REAP)); 10 U.S.C.A. Chapter 1607 (Montgomery GI Bill Selected Reserved (MGIB-SR)); 38 U.S.C.A. Chapter 30 (Montgomery GI Bill (MBIG)); and 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The appellant served on active duty for training from March 1993 to June 1993 in the Army National Guard.  

This case arose before the Board of Veterans' Appeals (Board) from a March 2014 determination of a Department of Veterans Affairs (VA), Regional Office (RO) in Muskogee, Oklahoma.  In December 2015, this case was remanded for additional evidentiary development.  Having substantially complied with this remand, the case has been returned to the Board for further appellate consideration.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The appellant served with the Army National Guard from March 1993 to June 1993.

2.  The Department of Defense has determined that the appellant is ineligible for benefits under the Montgomery GI Bill-Selected Reserve (MBIG-SR) and under REAP, and he is not eligible benefits under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill).



CONCLUSION OF LAW

The criteria for basic eligibility for educational assistance benefits pursuant to MBIG-SR, MGIB, Post-9/11 GI Bill, and REAP have not been met.  10 U.S.C.A. §§ 16132, 16161-16165, 38 U.S.C.A. §§ 3011, 3012 (West 2014); 38 C.F.R. §§ 21.7042, 21.7044, 21.7540, 21.7050 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has a duty to provide notice and assistance to claimants, those provisions are not applicable to a claim of entitlement to education assistance benefits, because the facts are not in dispute and the resolution of the claim turns on the law.  Manning v. Principi, 16 Vet. App. 534 (2002).  Those educational programs have their own notice requirements which were met in this case.

The appellant has applied for education assistance under Chapter 1606 (the Montgomery GI Bill-Selected Reserves or MBIG-SR) and under Chapter 1607 (Reserve Educational Assistance Program (REAP).  The appellant has argued that, even though his service separation form only shows active duty for training with the Army National Guard from March 1993 to June 1993, he had other periods of service.  He referenced a copy of a March 2001 letter from the United States Army Reserve Personnel Command indicating that he had been discharged from the Army Reserve on March 20, 2001.  He stated that he had completed six years of active duty service and two years of inactive duty.  Therefore, he believes that his request for educational assistance should be granted.  

With some exceptions the Montgomery GI Bill is for Veterans who entered onto active duty after June 30, 1985.  The MBIG-SR program provides education and training benefits to eligible members of the Selected Reserve, including the Army Reserve, Navy Reserve, Air Force Reserve, Marine Corps Reserve, and Coast Guard Reserve, and the Army National Guard and Air National Guard.  Eligibility for the program is determined by the Selected Reserve components and VA makes the payments.  10 U.S.C. Chapter 16 (2014).

To be eligible for Chapter 1606 benefits, a reservist who is not a Reserve office (1) shall enlist, reenlist, or extend an enlistment as a Reserve for service in the Selected Reserve so that the total period of obligated service is at least six years after June 30, 1985, from the date of such enlistment, reenlistment, or extension; (2) must complete the initial period of active duty for training; (3) must be participating satisfactorily in the Selected Reserve; and (4) must not have elected to have the service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C. Chapter 30.  38 C.F.R. § 21.7540 (2015).

To be eligible to REAP benefits the following criteria must be met:  (1) served on active duty in support of a contingency operation for 90 consecutive days or more on or after September 11, 2001; or (2) performed full-time National Guard duty under 32 U.S.C.A. § 502(f) for 90 consecutive days or more (on or after September 11, 2011, when authorized by the President or the Secretary of Defense for the purpose of responding to a national emergency declared by the President and supported by federal funds; and (3) maintain an active drilling status with the Selected Reserves.  10 U.S.C.A. § 16163 (West 2014).

The record shows that the appellant enlisted for eight years with the Army National Guard on February 11, 1993.  His enlistment agreement noted that he agreed to serve six years in the Selected Reserve and two years in the Inactive Ready Reserve (IRR).  

After extensive development of the appellant's service records, the record clearly shows that the appellant has not served on active duty and is not eligible for education benefits under the Montgomery GI Bill.  He also had no active duty service after September 10, 2001.  Therefore, is not eligible for Post 9/11 GI Bill benefits.  As for MBIG-SR and REAP benefits, it is noted that the Department of Defense (DoD) makes the determination as to eligibility.  DoD determined that the appellant was not eligible for Chapter 1606 (MBIG-SR) or Chapter 1607 (REAP) education assistance.  The Army National Guard had determined that the appellant did not complete his contract with them, but transferred to the Army Reserve.  The National Guard indicated that he did not have a current six year contract and that he did not have a call-up period of mobilization in order to qualify for Chapter 1607.  The Army Reserve noted that the appellant's eligibility to Chapter 1606 was terminated on December 13, 1993, due to unsatisfactory participation with the Army National Guard.  He was also not an active drilling participant.

The Board notes that the reserve components decide who is eligible for the program.  VA does not make decisions about basic eligibility and VA cannot pay benefits without eligibility information from a veteran's Reserve or Guard component.  Therefore, basic eligibility has not been met.  The Board appreciates the appellant's service.  However, the DoD has found that he does not meet the requirements for educational benefits, nor does he meet the required service under the applicable provisions noted above.  The law is dispositive.  The appellant is not eligible to receive educational assistance benefits.  See Sabonis v. Brown, 6 Vet. pp. 426 (1994).  Where the law, rather than the facts, is dispositive, the claim must be denied.

ORDER

Entitlement to educational assistance benefits under 10 U.S.C.A. Chapter 1607, (Reserve Educational Assistance Program (REAP)); 10 U.S.C.A. Chapter 1607 (Montgomery GI Bill Selected Reserved (MGIB-SR)); 38 U.S.C.A. Chapter 30 (Montgomery GI Bill (MBIG)); and 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill) is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


